Execution

SECOND AMENDMENT


TO


MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT




SECOND AMENDMENT TO MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT, dated as of
August 29, 2014 (this “Amendment”), among THE SCOTTS COMPANY LLC, a limited
liability company organized under the laws of Ohio (the “Company”), THE SCOTTS
MIRACLE-GRO COMPANY, a company organized under the laws of Ohio (the “Parent”),
THE BANKS PARTY HERETO, and MIZUHO BANK, LTD. (formerly, Mizuho Corporate Bank,
Ltd.), as administrative agent (together with its permitted successors in such
capacity, the “Administrative Agent”).


RECITALS:


WHEREAS, reference is made to that certain Master Accounts Receivable Purchase
Agreement, dated as of November 15, 2012, among the Company, the Parent, the
Banks party thereto, and the Administrative Agent, as amended by the First
Amendment dated as of October 25, 2013 (as in effect on the date hereof
immediately before giving effect to the amendments contemplated hereby, the
“Existing Agreement” and as amended by this Amendment, the “MARPA”; capitalized
terms used herein but not otherwise defined herein shall have the meanings given
to them in the MARPA);


WHEREAS, the Facility Parties have requested that the Banks and the
Administrative Agent agree to extend the Stated Termination Date as set forth
herein; and


WHEREAS, the Banks and the Administrative Agent have agreed to such request
subject to the terms and conditions hereof.


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the Facility Parties, the Administrative Agent and
each Bank party to the Existing Agreement hereby agree as follows:


SECTION 1    AMENDMENT


Effective as of the Amendment Effective Date (as defined in Section 2 hereof),
Section 1 of the Existing Agreement is hereby amended by amending and restating
the defined term “Stated Termination Date” in its entirety to read as follows:


“Stated Termination Date” means August 28, 2015, or such later date as may be
agreed by each Bank and the Company.


SECTION 2    EFFECTIVENESS


This Amendment shall be effective as of the date hereof (the “Amendment
Effective Date”) subject to the satisfaction of each of the following
conditions, and in case of any documentation to be delivered to the
Administrative Agent, such documentation shall be in form and substance
reasonably satisfactory to the Administrative Agent:





--------------------------------------------------------------------------------



(a)    Amendment. The Administrative Agent shall have received counterparts of
this Amendment that, when taken together, bear the signatures of (i) each
Facility Party, (ii) the Administrative Agent and (iii) each Bank.


(b)Representations and Warranties. At the time of and immediately after giving
effect to the amendments contemplated hereby on the Amendment Effective Date,
the representations and warranties contained in Section 10.1 of the Existing
Agreement and in the other Transaction Documents shall be true and correct in
all material respects (except for those representations and warranties that are
conditioned by materiality, which shall be true and correct in all respects) on
and as of the Amendment Effective Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (except for
those representations and warranties that are conditioned by materiality, which
shall have been true and correct in all respects) on and as of such earlier
date.


(c)No Termination Event. At the time of and immediately after giving effect to
the amendments contemplated hereby on the Amendment Effective Date, no
Termination Event shall have occurred and be continuing.


(d)Other. The Administrative Agent shall have received such other assurances as
the Administrative Agent may reasonably request in connection with the
transactions contemplated by this Amendment.


SECTION 3    MISCELLANEOUS


(a)This Amendment is a Transaction Document. All references in the Existing
Agreement, in any of the other Transaction Documents and in any other document
or instrument incidental hereto or thereto shall, on and after the Amendment
Effective Date, be deemed to mean and refer to the Existing Agreement, as
amended pursuant to this Amendment.


(b)To induce the Banks and the Administrative Agent to enter into this
Amendment, the Borrower hereby represents and warrants to the Banks and the
Administrative Agent that as of the Amendment Effective Date, upon giving effect
to this Amendment:


(i)    Representations and Warranties. The representations and warranties
contained in the MARPA and in the other Transaction Documents apply (and are
hereby incorporated herein by reference as if fully set forth herein) with
respect to this Amendment and are true and correct in all material respects
(except for those representations and warranties that are conditioned by
materiality, which are true and correct in all respects) on and as of the
Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
were true and correct in all

2



--------------------------------------------------------------------------------



material respects (except for those representations and warranties that are
conditioned by materiality, which were true and correct in all respects) on and
as of such earlier date.


(ii)    No Termination Event. No event has occurred and is continuing or would
result from the consummation of this Amendment that would constitute a
Termination Event.


(c)Each Facility Party, by its signature below, hereby (i) agrees that,
notwithstanding the effectiveness of this Amendment, the MARPA continue to be in
full force and effect (except, in the case of the MARPA, to the extent expressly
amended hereby) and (ii) affirms and confirms its obligations under each of the
Transaction Documents to which it is a party.
(d)This Amendment and the rights and obligations of the parties hereunder shall
be governed by, and shall be construed and enforced in accordance with, the laws
of the State of New York without regard to conflict of laws principles thereof
that would result in the application of any other law.
(e)This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.
(f)This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Delivery
of an executed counterpart of this Amendment by facsimile electronic
transmission or by email transmission of a pdf (or similar) file format document
shall be as effective as delivery of a manually executed counterpart of this
Amendment.


[SIGNATURE PAGES FOLLOW]



3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.




THE SCOTTS COMPANY LLC








By: /s/ MARK J. WEAVER


Name: Mark J. Weaver
Title: Vice President, Treasurer


 
THE SCOTTS MIRACLE-GRO COMPANY








By: /s/ MARK J. WEAVER
Name: Mark J. Weaver
Title: Vice President and Corporate Treasurer














Signature Page to Second Amendment to Master Accounts Receivable Purchase
Agreement

--------------------------------------------------------------------------------





MIZUHO BANK, LTD., as Administrative Agent and a Bank








By: /s/ DAVID LIM
Name: David Lim
Title: Authorized Signatory




Signature Page to Second Amendment to Master Accounts Receivable Purchase
Agreement

--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA, as a Bank








By: /s/ N. NEVES
Name: N. Neves
Title: Senior Relationship Manager
           Commodity Trade Finance
 








By: /s/ T. W. KLING
Name: T. W. Kling
Title: Director
           Commodity Trade Finance








Signature Page to Second Amendment to Master Accounts Receivable Purchase
Agreement

--------------------------------------------------------------------------------




SUNTRUST BANK, as a Bank








By: /s/ EMILY SHIELDS
Name: Emily Shields
Title: First Vice President



 



Signature Page to Second Amendment to Master Accounts Receivable Purchase
Agreement

--------------------------------------------------------------------------------




RB RECEIVABLES LLC, as a Bank








By: /s/ VIKRAM MALKANI
Name: Vikram Malkani
Title:


 








By: /s/ CHRIS G. KORTLANDT
Name: Chris G. Kortlandt
Title: Deputy Treasurer






Signature Page to Second Amendment to Master Accounts Receivable Purchase
Agreement